DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 December 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-27, 29-31, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Number 3,243,930 (hereinafter “Slowinski”), and further in view of United States Patent Application Publication No. US 2008/0110126 (hereinafter “Howchin”), as further evidenced by an article titled “Herringbone vs. Chevron” by rekreateddesign.com (hereinafter “NPL”).Regarding claims 23, 24, and 38 	Slowinski teaches a corrugated sheet metal structural member such as studs and furring channels (construction element) (column 1, lines 9-13).  Slowinski teaches the member (corrugated construction element)  10 has a web portion (base profile) 11 connected to at least one flange portion (leg profile) 13, wherein at least one flange portion (leg profile) 13 comprise an array of angular grooves (corrugations) 17 (Figures 1 and 2; column 2, lines 65-72; and column 3, line 44).  Slowinski teaches each groove (corrugation) 17 in the array of angular grooves (corrugations) 17 comprise a peak (in the area of element 18) and a trough (in the area of element 27) each extending from the surface 16 or 19 of the member (construction element) 10, where each trough being a V-shaped groove (Figures 1 and 3; and column 3, lines 7-8 and 74). 	Slowinski teaches the corrugated portions of the members 10 readily hold screw points against slipping and substantially increases the strength and rigidity of the member, permitting the use of lighter gauge sheet material (column 2, lines 23-29).  Slowinski does not explicitly teach the array of angular corrugations cover a surface area of either: (1) greater than 25% and less than or equal to 100% of the total surface area of the corrugated construction element; (2) greater than 50% and less than 75% of the total surface area of the corrugated construction element; or (3) greater than 50% of the total surface area of the corrugated construction element.  However, it would have been obvious to a person having ordinary skill in the art to determine appropriate areas and the corresponding amount of the surface area of the member which has the corrugated portions to yield a member exhibiting anti-slipping properties at screw points and an increased strength and rigidity in areas of the member where such a properties are desired. 	Slowinski does not explicitly teach the array of angular grooves (corrugations) extending across the surface of the at least one of the base profile and at least one leg profile in a non-parallel direction to a principal axis L of the corrugated construction element, and the array of angular grooves (corrugations) comprise at least one first array of corrugations and at least one second array of corrugations having an angle X therebetween ranging from 30 to 150 degrees, or the array of angular corrugations on the at least one leg profile extends at an angle Y ranging between 15° and 75° with respect to the principal axis L of the corrugated construction element. 	Howchin teaches a lightweight metal framing member having a plurality of depressions and a plurality of reinforcing ribs (grooves) on the surface thereof, the depressions and ribs both being inwardly oriented and cooperating to aid in stiffening of the metal stud (abstract).  Howchin teaches the reinforcing ribs (grooves) 30 extend across at least a portion of the sheet to further aid in stiffening of the material from which the stud 10 is formed (paragraph [0036]).  Howchin also teaches two different patterns of the ribs includes a herringbone or chevron pattern (Id).  It is well known in the art that a chevron and/or herringbone pattern has an angle X of 90° (Image near the bottom of page 1, and pages 1 and 2), which falls within the claimed range.  Howchin also illustrates the array of angular grooves (corrugations) comprise at least one first array of corrugations and at least one second array of corrugations having an angle X and the array of angular grooves (corrugations) extends across the surface of the at least one of the base profile 24 and at least one leg profile 22 in a non-parallel direction to a principal axis L of the corrugated construction element (Annotated Figure 2, shown below). 	It is noted the herringbone or chevron pattern from Howchin having an angle X of 90° also corresponds to an angle Y of 45°, which falls within the claimed range, because the principal axis L, as defined in the claim, yields an angle Y which is a bisection of angle X. 	Slowinski and Howchin are analogous inventions in the field of metal studs having corrugations for improved rigidity or stiffness.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the pattern of the array of V-shaped grooves (corrugations) 17 taught by Slowinski with the herringbone or chevron pattern taught by Howchin because it has been held that substituting art recognized equivalent structures known for the same purpose establishes a prima facie case of obvious.  See MPEP § 2144.06(II).
    PNG
    media_image1.png
    640
    555
    media_image1.png
    Greyscale
Regarding claim 25 	In addition, Slowinski illustrates the bottom of each V-shaped grooves (corrugations) 17 is curved or pointed (Figure 3).Regarding claim 26 	In addition, Howchin illustrates the at least one first array of corrugations and the at least one second array of corrugations run in opposite directions from the edges of corrugation construction element meeting at angle X to form the array of V-shaped angular corrugations (Annotated Figure 2, shown above).Regarding claim 27 	In addition, Slowinski illustrates the at least one flange portion (leg profile) 13 is non-coplanar to the web portion (base profile) 11 (Figure 2).Regarding claim 29 	In addition, Slowinski illustrates each V-shaped groove 17 includes peaks and troughs that are sharp, blunt or curved (Figure 3).Regarding claim 30 	In addition, Slowinski teaches the preferred lateral groove spacing Sg (array of angular corrugations) center to center (pitch) is determined based on the specified wall thickness or gauge of the metal sheet that forms the member (column 4, lines 1-4).  Slowinski does not explicitly teach a pitch of the lateral groove spacing Sg ranging between 2 mm and 6 mm.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to determine an appropriate pitch between lateral groove spacings Sg given a desired gauge used to form the aforementioned member.Regarding claim 31 	In addition, Slowinski teaches a depth d (height H) of the V-shaped grooves 17 preferably ranges from about 0.010” to about 0.015” (from about 0.254 mm to about 0.381 mm) (column 3, line 73 through column 4, line 1), which falls within the claimed range.Regarding claim 39 	In addition, Slowinski teaches the preferred lateral groove spacing Sg (array of angular corrugations) center to center (pitch) is determined based on the specified wall thickness or gauge of the metal sheet that forms the member (column 4, lines 1-4).  Slowinski does not explicitly teach a pitch of the lateral groove spacing Sg ranging between 2 mm and 6 mm.  However, it would have been obvious to a person having ordinary skill in the art to determine an appropriate pitch between lateral groove spacing Sg given a desired gauge used to form the aforementioned member.  	Slowinski also teaches a depth d (height H) of the V-shaped grooves 17 preferably ranges from about 0.010” to about 0.015” (from about 0.254 mm to about 0.381 mm) (column 3, line 73 through column 4, line 1), which falls within the claimed range.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Slowinski and Howchin as applied to claim 23 above, and further in view of United States Patent Application Publication No. US 2007/0163191 (hereinafter “Berry”).Regarding claim 32 	The limitations for claim 23 have been set forth above.  In addition, Slowinski does not explicitly teach the at least one leg profile includes a first leg profile and a second leg profile having different heights from each other such that two identical corrugated construction elements can be joined to form a rectangular corrugated construction element. 	Berry teaches a structural drywall track system employed with a metal stud structure comprising a base section (base profile), at least one side wall (at least one leg profile) (abstract; paragraphs [0015] and [0044]; and Figure 4).  Berry teaches overall dimensions may be varied depending on the circumstances. For example, each of the walls may be shorter than 1-inch, or higher than 11/4-inch. In addition, the walls need not be identical in height. Rather, the walls may be formed to different heights, if the application so provides (paragraph [0039]).  The metal stud having side walls with different heights corresponds to the claimed feature requiring the different heights from each other side walls are such that two identical corrugated construction elements can be joined to form a rectangular corrugated construction element.  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the different flange/side wall portions (first leg profile and second leg profile) 13 of Slowinski with the different heights taught by Berry to yield a structural metal stud capable of being used in different applications, where such an application requires side walls of different heights.
Response to Arguments
Applicant's arguments filed 12 November 2021 have been fully considered but they are not persuasive.  	The applicant argued Slowinski does not teach an angle Y ranging between 15° and 75° from the principal axis L.  However, this argument is against the references individually, where one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is the position of the examiner that the claimed angle Y feature is considered to be present in the combination of references used in the rejection of record, most notably the reliance upon Howchin. 	The applicant’s arguments regarding the 30-150° from Slowinski, at the bottom of page 9 from the applicant’s remarks, are no longer commensurate in scope with the rejection of record.  The updated rejection of record provides a different interpretation of the prior art to meet this portion of the claim. 	Under footnote 1, the applicant argued Howchin is silent as to what a desired angle of its herringbone pattern should be.  The examiner respectfully disagrees and contends, by definition, the herringbone and/or chevron patterns are well known in the art to be right angles at the apex of their patterns.  The examiner has provided an evidentiary reference to show this commonly known feature. 	The applicant argued the ribs of Howchin are inwardly oriented and does not correspond to the claimed configuration requiring peaks and troughs.  This argument is not commensurate in scope with the claims because there is no language which would preclude a finding from the prior art where depressions are formed in an inward direction.  Moreover, the depressions being formed inwardly is relative to the remaining flat portions of the surface of the metal.  In other words, the depressions being formed inwardly would correspond to a peak on an inner surface of the metal, where the remaining portion of the metal would be considered to be a trough, relative to the protruding ribs (or peaks) on said inner surface of the metal.  This would translate the opposite features on an outer surface of the same metal (depression being formed inwardly would correspond to a trough and the remaining portions of the metal would be considered to be a peak disposed therebetween).  It is additionally noted that the modification of Slowinski with Howchin is in regards to modifying the pattern for the array of corrugations disclosed by Slowinski with the chevron and/or herringbone patterns disclosed by Howchin.  This modification retains the V-shaped troughs and peaks taught by Slowinski, which meets the current language present in the claims. 	The applicant argued a person having ordinary skill in the art would not have any reason to arrive at the claimed invention based on the disparate teachings of Slowinski and Howchin.  The applicant further specified this position by stating that Howchin leaves ample un-ribbed metal portions between the reinforcing ribs, and the disclosure of Howchin would not permit a person having ordinary skill in the art at the time of the invention to modify outwardly-oriented reinforcing ribs.  This argument is not commensurate in scope with the rejection of record because the examiner does not contemplate inverting the ribs of Howchin in an outward manner.  It is the position of the examiner, as is detailed in the rejection of record, that it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the pattern of the array of V-shaped grooves (corrugations) 17 taught by Slowinski with the herringbone or chevron pattern taught by Howchin because it has been held that substituting art recognized equivalent structures known for the same purpose establishes a prima facie case of obvious.  See MPEP § 2144.06(II).  It is reiterated that Slowinski (column 2, lines 23-29) and Howchin (abstract and paragraph [0046]) each teach the use of their corrugations increase the strength and rigidity (or stiffness) of their respective metal sheet members, which provides sufficient evidence of art recognized equivalence structures known for the same purpose.  Therefore, a prima facie case of obviousness exists, as detailed above.  	The applicant argued based on the disclosure of Slowinski and Howchin, a person having ordinary skill in the art would not have expected the superior strength of the construction element with V-shaped, angularly-arranged corrugations when subjected to a lateral load when compared to a construction element with linear corrugations and square indentations.  The applicant provided simulations with lateral load conditions.  The examiner respectfully submits that the applicant’s position that a person having ordinary skill in the art would not have expected the superior strength of the construction element with V-shaped, angularly-arranged corrugations when subjected to a lateral load does not appear to include any evidence to back up such a position.  It is initially noted that it is well-settled that unsupported arguments are not a substitute for objective evidence. In re Pearson, 181 USPQ 641 (CCPA 1974).  Moreover, due to the fact that the structure from the claims is substantially identical to that of the prior art, the properties which were discussed, but not claimed, would be considered to naturally flow from the structure in the prior art.  It is additionally noted that the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art.  	Dependent claims 24-27 and 29-31 are also considered to be unpatentable for at least the same reasons above.  	Regarding claim 32, the applicant argued even if a person having ordinary skill were to combine Slowinski and Howchin with Berry, they would not arrive at a corrugated construction element in which differently-walled metal studs are joined together to form a rectangular stud.  The examiner respectfully submits the scope of claim 32 does not actually require the joining of two identical corrugated construction elements, but the claim requires the at least one leg profile includes a first leg profile and a second leg profile which have different heights from each other such that two identical corrugated construction elements can be joined to form a rectangular corrugated construction element.  This limitation is clear in that it requires the structural feature of two different leg profiles having different heights and how two identical elements, which would not be part of the based claimed corrugated construction element, would fit together if they were joined in a particular manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783